Opinion issued August 29, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00823-CV
____________

IN RE JERALD JEROME DAVIS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Jerald Jerome Davis, has filed a petition for writ of mandamus
complaining that Judge Oakley (1) has sustained a contest to his declaration of inability
to pay costs, preventing him from proceeding as an indigent in appellate cause
number 01-02-00673-CV, an appeal in this Court from trial court cause number
0152839, currently pending.  The petition for writ of mandamus is unverified.  See
Tex. R. App. P. 52.3.  The petition for writ of mandamus is not accompanied by a
certified or sworn copy of the order complained of, nor accompanied by a certified
or sworn record of every document that is material to relator's claim for relief that
was filed in the underlying proceeding.  See Tex. R. App. P. 52.3(j), 52.7.
	In In re Arroyo, 988 S.W.2d 737 (Tex. 1998), the Texas Supreme Court ruled
that appeal was an adequate remedy if a party wished to complain about a trial court's
order concerning indigency.  Id. at 738.  Review of such an order by mandamus is no
longer available.  Relator should address his complaints concerning indigency rulings
by way of motions filed in the appropriate appellate proceeding.  However, in the
interest of judicial economy the Court has transferred the "Plaintiff's Writ of
Mandamus" to the appeal file for consideration as a motion to proceed as a pauper in
this Court as an issue ancillary to the appeal.  See In re B.A.C., 4 S.W.3d 322, 323 n.3
(Tex. App.--Houston [1st Dist.] 1999) (Order). 
	The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Bruce D. Oakley, judge of the 234th District Court of Harris
County, Texas.